Citation Nr: 0210564	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  01-00 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from January 1946 to November 
1947, and from October 1948 to August 1969.  He died in 
November 1998.  The appellant is the veteran's surviving 
spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2000 by the 
Department of Veterans Affairs (VA) Fort Harrison, Montana, 
Regional Office (RO) which denied service connection for the 
cause of the veteran's death.


REMAND

In a statement in support of claim dated in August 2000, the 
appellant requested a personal hearing with a hearing 
officer.  Subsequently, in an "Appeal Process Election 
Form" dated in July 2001, she elected to have review of her 
claim by a decision review officer, rather than proceeding 
with her request for a formal hearing.  The decision review 
officer confirmed the denial of her claim, and the appeal was 
subsequently transferred to the Board.

In April 2002, the Board requested an expert medical opinion 
from a physician with the VA health care system.  A written 
opinion was provided later that month, and was forwarded to 
the appellant's representative for review.  Subsequently, in 
July 2002, the appellant requested a personal hearing at the 
RO.  She also submitted a copy of a statement in support of 
claim dated in October 2001 in which she requested a personal 
hearing with a hearing officer.  That document was not 
previously contained in the claims file.

In light of the foregoing, to ensure that the VA has met its 
duty to assist the claimant in developing the facts pertinent 
to the claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

The RO should afford the appellant a 
personal hearing.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


